Citation Nr: 1625509	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for status post radical left mastoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  At the April 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for status post radical left mastoidectomy was requested.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of an appeal by the Veteran on the appeal of entitlement to service connection for status post radical left mastoidectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post Radical Left Mastoidectomy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal on the issue of entitlement to service connection for status post radical left mastoidectomy and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In May 2011, the RO issued a Formal Finding on the Unavailability of Service Records, determining that the Veteran's service treatment records were unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center.  In such cases there is a heightened obligation to explain findings and conclusions when records are presumed to have been or were destroyed while the file was in the possession of the government.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

A December 2009 VA examination report indicates the Veteran has tinnitus.  The Veteran has consistently stated that he has tinnitus symptoms.  The Veteran's statements are competent evidence as to the presence of observable symptoms, such as ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  Therefore, the Veteran has tinnitus.

The Veteran asserts that his current tinnitus was caused by in-service noise exposure.  The Veteran testified at his hearing before the Board in April 2016 that after training school, he was assigned to an Ordinance Supply Company where he rebuilt artillery, including machine guns.  The Veteran stated that he tested the artillery to see that their firing was perfect.  A service Individual Training Record indicates the Veteran received a weapon qualification for a rifle, M.1 in July 1953.  Based on the Veteran's available service personnel records and his competent and credible testimony, the Board finds that he was exposed to loud noise in service.

A December 2009 VA examination report reflects that the Veteran stated the onset of tinnitus was in 1954, when he also started to experience drainage and pain in the left ear.  He reported bilateral tinnitus since that time that had gradually become more apparent, especially in quiet environments.  The December 2009 VA examiner opined that the Veteran's tinnitus was "less likely as not" caused by or a result of acoustic trauma while in service.  As a rationale, the examiner stated that "[i]t is at least as likely as not that the tinnitus is related to the same etiology as the hearing loss."  The VA examiner found the Veteran's hearing loss was "less likely as not" caused by exposure to loud noise in service.  The VA examiner did not provide a full rationale for the opinion that the Veteran's tinnitus is related to the same etiology as his hearing loss.  The examiner also failed to address the Veteran's statement that he has had tinnitus since service.  Therefore, the Board finds the December 2009 VA opinion is inadequate and affords the opinion little probative value.

At the April 2016 hearing before the Board, the Veteran testified that the ringing in his ears began in service.  As a lay person, the Veteran is competent to describe the time of onset of tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the Veteran's statements regarding the onset and symptoms of tinnitus are credible.  The available evidence of record consistently shows the Veteran has stated that he has had symptoms of tinnitus since service.  There is no evidence of record contradicting his statement and his service treatment records are unavailable.

In conclusion, the Board finds the Veteran's history of noise exposure in service and the onset of his tinnitus are competent and credible evidence.  Tinnitus is subjective, which lay evidence is competent to describe, to include the time of onset.  Charles, 16 Vet. App. at 374.  Resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for status post radical left mastoidectomy is dismissed.

Service connection for bilateral tinnitus is granted.


REMAND

The Board finds that the Veteran's claim for service connection for bilateral hearing loss must be remanded for additional development.  The Veteran has bilateral hearing loss.  The Veteran has stated that he underwent left and right ear mastoidectomies as a child.  A September 1954 service personnel record indicates that the Veteran had a partial left mastoidectomy at the age of 2.  At the age of 5, a radical left mastoidectomy was performed.  The personnel record indicates the Veteran's preexisting left mastoidectomy was noted at the time of his entry to service.  However, the available evidence of record does not indicate whether the Veteran had a hearing loss disorder.  The Veteran's service treatment records are unavailable.  Generally, veterans are presumed to have entered active service in sound condition as to their health except for defects noted at the time of examination for entrance into service.  38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thus, because no hearing loss disorder was noted upon entry into service, the presumption of soundness applies.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

In a July 2011 treatment record, private otolaryngologist, S. R., M.D. noted the Veteran had hearing loss and tinnitus.  Dr. S. R. stated that, "[h]is condition is exacerbated by noise exposure in military."  Therefore, even if the Veteran's hearing loss disorder was a preexisting condition, there is not clear and unmistakable evidence that the Veteran's bilateral hearing loss was not aggravated by service.  

A December 2009 VA examiner found the Veteran's hearing loss was "less likely as not" caused by or a result of acoustic trauma while in service.  As a rationale, the examiner stated that the Veteran had a history of surgical ears from childhood.  He reported problems before entering service.  The opinion was based on sensorineural components of hearing loss only, and the examiner stated that the hearing loss was not greater than would be expected from presbycusis in isolation.  However, the VA examiner did not fully explain why the Veteran's hearing loss was not greater than would be expected from presbycusis.  

In a March 2014 letter, Dr. S. R. stated that, "[i]n my medical opinion, this hearing loss is a direct result of noise exposure from his time in the military."  Dr. S. R. provided a nexus statement in April 2016 indicating the Veteran's hearing loss was caused by or a result of artillery fire.  Dr. S. R. stated that the Veteran had severe eardrum rupture and nerve damage from ear-related artillery fire during his war time service.  He test fired refurbished artillery.  In the July 2011 and March 2014 opinions, Dr. S. R. did not provide a rationale for the opinions.  In the April 2016 opinion, Dr. S. R. noted a severe eardrum rupture and nerve damage, which is inconsistent with the Veteran's previous statements that he was not treated for ear problems, only sinus problems in service.  

As the opinions of record do not have adequate rationales, but indicate the Veteran has bilateral hearing loss that may be related to service, the claim must be remanded for a new VA opinion. 

Additionally, the December 2009 VA examination report indicates the Veteran reported he served in the Army Reserves for six years.  The Veteran's Reserves records may be relevant to the Veteran's claim, particularly as his service treatment records are unavailable.  The RO should attempt to obtain the Veteran's Reserves records.

Accordingly, the case is remanded for the following action:

1.  The RO must request the Veteran provide information regarding his service in the Army Reserves.  Based on his response, the RO must contact all appropriate records repositories to attempt to obtain the Veteran's Army Reserves records.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After any records have been obtained and associated with the claims file, the Veteran's electronic claims file must be forwarded to a VA examiner to provide an opinion as to whether the Veteran's bilateral hearing loss is related to his military service.  The examiner must indicate the records were reviewed, to include the December 2009 VA examination report, and the September 1954 service personnel record noting his history of mastoidectomies.

After a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss was caused or aggravated by active service, to include exposure to loud noise.  

If the examiner determines that a VA examination is necessary to provide an opinion, an examination must be accomplished.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


